AS filed with the Securities and Exchange Commission on October 27, 2011 File No. 811-07038 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 23 (X) THE MONEY MARKET PORTFOLIOS (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices (Zip Code) (650) 312-2000 (Registrant’s Telephone Number, Including Area Code) CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Please Send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young 2600 One Commerce Square Philadelphia, Pennsylvania 19102 THE MONEY MARKET PORTFOLIOS The Money Market Portfolio November 1, 2011 FORM N-1A, Part A : Responses to Items 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Manager Franklin Advisers, Inc. Item 6. Purchase and sale of Fund Shares Shares of the Fund are sold only to other investment companies. Purchases and redemptions are processed on any day the Fund is open for business. There are no investment minimums for the purchase of Fund shares. Item 7. Tax Information The Fund's distributions are generally taxable to its shareholders as ordinary income. Item 8. Financial Intermediary Compensation Not applicable Item 9. Investment Objectives, Principal Investment Strategies, and Related Risks Goal and Strategies Goal The Fund's investment goal is to provide investors with as high a level of current income as is consistent with the preservation of shareholders' capital and liquidity. The Fund also tries to maintain a stable $1 share price. Main Investment Strategies Under normal market conditions, the Money Market Portfolio (Fund) invests mainly in high-quality, short-term U.S. dollar denominated money market securities of domestic and foreign issuers, including: Bank obligations and instruments secured by bank obligations, which include fixed, floating or variable rate certificates of deposit, letters of credit, time deposits, bank notes and bankers’ acceptances.
